DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/618,979 has claims 1-12 pending.  

Priority
Applicant did claim for domestic priority to PCT/CN2018/093161 filed on June 27, 2018 which is within 18-month requirement, with further foreign priority to CN201710503088.2 filed on June 27, 2017 which is within the 12-month requirement. 
The effective filing date of this application is June 27, 2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: 
“A virtual machine management apparatus, applicable to a cloud management platform, characterized in that the apparatus comprises an onboarding operation module and an OpenStack control module, 
wherein the onboarding operation module is configured to acquire virtual machine information of each virtual machine in a virtualization platform, 
the onboarding operation module is further configured to receive a first onboarding operation instruction for a target virtual machine in the virtualization platform, and 
the OpenStack control module is configured to configure a network and a VNC of the target virtual machine, and when configuration succeeds, store in an already-onboarded virtual machine list in a database table the virtual machine information of the target virtual machine, the onboarding operation module is further configured to receive a second onboarding operation instruction for a target hard disk of the target virtual machine; and 
the OpenStack control module is further configured to store, in a hard disk list in the database table, the hard disk path of the target hard disk in the virtualization platform, and establish a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine.” – in claim 7.
Pertaining to the three-prong test: 
(1)	Claim language recites an “onboarding operation module” and an “OpenStack control module”, both elements being used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function: 
“	wherein the onboarding operation module is configured to acquire virtual machine information of each virtual machine in a virtualization platform, 
the onboarding operation module is further configured to receive a first onboarding operation instruction for a target virtual machine in the virtualization platform, … 
the OpenStack control module is configured to configure a network and a VNC of the target virtual machine …, 
the onboarding operation module is further configured to receive a second onboarding operation instruction for a target hard disk of the target virtual machine; and 
the OpenStack control module is further configured to store, in a hard disk list in the database table, the hard disk path of the target hard disk in the virtualization platform...”

(2) 	Functional language is recited as:
“	… wherein the onboarding operation module is configured to acquire virtual machine information of each virtual machine in a virtualization platform … 
the OpenStack control module is configured to configure a network and a VNC of the target virtual machine …
the onboarding operation module is further configured to receive a second onboarding operation instruction for a target hard disk of the target virtual machine; and 
the OpenStack control module is further configured to store, in a hard disk list in the database table, the hard disk path of the target hard disk in the virtualization platform”
(3)	With respect to “the onboarding operation module” and “the OpenStack control module”, the claim language lacks sufficient structure. Further elements of limitations associated with “the onboarding operation module” include each virtual machine, a virtualization platform, a first and second onboarding operation, and a target virtual machine – all of these elements lack sufficient structure. Further elements of limitations associated with “the OpenStack control module” include a network, a VNC, a configuration, an already-onboarded virtual machine list, a database table, the virtual machine information, and the target virtual machine – all of these elements lack sufficient structure. Therefore, both the “onboarding operation module” and the “OpenStack control module” are not modified by sufficient structure.
	In conclusion, claim 7 invokes interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Claim limitations “the onboarding operation module” and “the OpenStack control module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the onboarding operation module” and “the OpenStack control module” coupled with multiple functional verbs without reciting the sufficient structure that achieves the function.  
The words “the onboarding operation module” and “the OpenStack control module” could be interpreted as software-based components. Therefore, “the onboarding operation module” and “the OpenStack control module” are not modified by sufficient structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the features correspond to disclosure in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation – see [Pages 12-18] of Applicant’s specification.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 8-11 further invoke interpretation 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Please see three prong analysis below with:
 the generic placeholder with nonce term (in boldface, followed by double underline) 
the functional language (in solid underline)
and lack of recitation for sufficient structure without preceding structural modifier
Claim 8 – 
“(Currently Amended) The apparatus according to claim 7, characterized in that, 
the onboarding operation module is further configured to send to the OpenStack control module a second onboarding request for the target hard disk of the target virtual machine, 104727697.1- 6 -Application No. 16/618,979 Response to the Office Action of November 16, 2021 
wherein the second onboarding request comprises a hard disk path of the target hard disk in the virtualization platform.”
Notes about lack of recited sufficient structure and placeholders without preceding structural modifier:
Claimed elements of a second onboarding instruction, a second onboarding request, and a target hard disk represent elements fail to denote sufficient structure and lack tangible properties that would lend them to be interpreted as sufficient structure.
The placeholders “the onboarding operation module” and “the OpenStack control module” are not preceded by structural modifiers.
Claim 9 – 
“(Currently Amended) The apparatus according to claim 7, characterized in that, 
the onboarding operation module is further configured to send to the OpenStack control module a second onboarding request for the target hard disk of the target virtual machine, wherein the second onboarding request comprises a hard disk path of the target hard disk in the virtualization platform; and 
the OpenStack control module is further configured to create a virtual machine corresponding to the target hard disk, before storing, in a hard disk list in the database table, the hard disk path of the target hard disk in the virtualization platform, and establishing a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine.”
Notes about lack of recitation for sufficient structure without preceding structural modifier:
Claimed elements of a second onboarding request, a target hard disk, a hard disk path, a virtual machine, a hard disk list, and a correlation between a hard disk list entry and an already-onboarded virtual machine list entry fail to denote sufficient structure and lack tangible properties that would lend them to be interpreted as sufficient structure.
The placeholders “the onboarding operation module” and “the OpenStack control module” are not preceded by structural modifiers.
Claim 10 – 
“(Original) The apparatus according to claim 7, characterized in that the onboarding operation module is further configured to receive a third onboarding operation instruction for a target network card of the target virtual machine; 
the onboarding operation module is further configured to send to the OpenStack control module a third onboarding request for the target network card of the target virtual machine, wherein the third onboarding request comprises network card information of the target network card; and [[,]] 
the OpenStack control module is further configured to generate a port identifier corresponding to the target network card, store in a network card list in the database table the port identifier and the network card information of the target network card, and establish a correlation between a network card list entry corresponding to the target network card and a virtual machine list entry corresponding to the target virtual machine.”
Notes about lack of recitation for sufficient structure without preceding structural modifier:
Claimed elements of a third onboarding instruction, a target network card, a third onboarding request, and the target virtual machine, network card information, a port identifier, and a correlation between a network card list entry corresponding to the target network card and a virtual machine list entry corresponding to the target virtual machine fail to denote sufficient structure and lack tangible properties that would lend them to be interpreted as sufficient structure. 
The placeholders “the onboarding operation module” and “the OpenStack control module” are not preceded by structural modifiers.
Claim 11 – 
“(Original) The apparatus according to claim 7, characterized in that 
the onboarding operation module is further configured to receive a canceling onboarding operation instruction for the target virtual machine; 
the onboarding operation module is further configured to send to the OpenStack control module a canceling onboarding request for the target virtual machine; and 
the OpenStack control module is further configured to delete the virtual machine information of the target virtual machine from the already-onboarded virtual machine list in the database table.”
Notes about lack of recitation for sufficient structure without preceding structural modifier:
Claimed elements of a canceling onboarding instruction, a canceling onboarding request, the virtual machine information, the target virtual machine, and the already-onboarded virtual machine list fail to denote sufficient structure and lack tangible properties that would lend them to be interpreted as sufficient structure. 
The placeholders “the onboarding operation module” and “the OpenStack control module” are not preceded by structural modifiers.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Nakano et al. (Pub. No. US2018/0048523 filed with PCT 371 date of August 2, 2017 with priority to WIPO PCT WO2016/125554 published on August 11, 2016; hereinafter Nakano) in view of Cui et al. (Pub. No. US2016/0202916; hereinafter Cui).
Regarding claim 1, Nakano discloses the following: 
A virtual machine management method, characterized by being applicable to a cloud management platform, the method comprising: 
acquiring virtual machine information of each virtual machine in a virtualization platform; 
Pub. No. US2018/0048523: (Nakano discloses a step of acquiring virtual machine information, such as “version information” [Abstract; 0076; Claim 22 of Nakano] or path control information [0128] or VNF information [0128], of each virtual machine in a virtualization platform, e.g. “a virtualization apparatus creates a virtual appliance on a virtual machine for each dedicated appliance” [0003])
WIPO PCT WO2016/125554: (see Nakano [Abstract; see Page 1, Paragraph 3 from Top; see Page 3 [First Embodiment]; see Page 7, disclosure of <Physical server control unit> and FIG. 5B])
receiving a first onboarding operation instruction for a target virtual machine in the virtualization platform; 
Pub. No. US2018/0048523: (Nakano discloses a step of receiving a first onboarding operation instruction [0092, 0138], e.g. “An operation management apparatus 350 is connected to the operator terminal 210, and transmits a VNF activation or change instruction to the control apparatus 310” [0092], for a target virtual machine, e.g. “executes a VNF in a virtual machine (VM)” [0091], in the virtualization platform [0003])
WIPO PCT WO2016/125554: (see Nakano [see Page 1, Paragraph 3 from Top; Pages 4-5; Page 8 – see teachings of interface 611])
configuring a network and a virtual network console (VNC) of the target virtual machine, and when configuration succeeds, storing, in an already-onboarded virtual machine list in a database table, virtual machine information of the target virtual machine.
Pub. No. US2018/0048523: (Nakano discloses a step of configuring a network, e.g. “the setting unit 103 sets the instructed virtual network function 115 as the virtual network service 110” [0077; FIG. 1, Element 110], and a virtual network console (VNC) of the target virtual machine [0139], e.g. “The operator manager 612 registers an operator, and performs authentication processing of approving access by the operator from the operator terminal 210. The VNF manager 613 includes a management table 630 for managing VNFs, and manages the current VNF registration state based on VNF information from the operator terminal 210, VNF control information of VNF activation/change by the control apparatus 310, or the like” [0139], and when configuration succeeds, storing, in an already-onboarded virtual machine list in a database table in a VNF database [0148], virtual machine information, such as version information [0147] or path control information [0128-0129] or VNF control information [0128-0129], of the target virtual machine [0145-0148] – see relevant citations below: 
“	[0145] (Confirmation of Latest Version) 
[0146] FIG. 7A is a view showing the structures of the version data and VNF data according to this example embodiment. FIG. 7A shows the structure of the version data held in the version database 320 and that of the VNF data stored in the VNF database 330 when provision of one function is simply contracted for one VNF provider (third party). 
[0147] The version database 320 stores a latest version 702 in association with each VNF 701. Note that each VNF 701 may be function information (function A or function B in FIG. 7A) input by the operator or provider information (company X or company Y in FIG. 7A) input by a VNF provider. 
[0148] The VNF database 330 stores version information 706 and VNF data 707 in association with each VNF 705. Note that each VNF 705 may be function information (function A or function B in FIG. 7A) input by the operator or provider information (company X or company Y in FIG. 7A) input by a VNF provider. 	”
- see Paragraphs [0145-0148])
WIPO PCT WO2016/125554: (see Nakano [Page 3, Last Paragraph thru Page 4, First Paragraph; Page 7, see disclosures of 5C; Page 8, see disclosures of interface 611 and disclosures of FIG. 7A; FIG. 1, Element 110])

However, Nakano does not disclose the following:
(1)	receiving a second onboarding operation instruction for a target hard disk of the target virtual machine; and 
(2)	storing, in a hard disk list in the database table, the hard disk path of the target hard disk in the virtualization platform, and establish a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine.
Nonetheless, this feature would have been made obvious, as evidenced by Cui.
(1) (Cui discloses that the onboarding operation module is further configured to receive a second onboarding operation instruction or I/O requests [0037] for a target hard disk, e.g. one of the “Hard Disk Drives (henceforth "HDDs" or "spindle drives")” [0035], of the target virtual machine [0037], e.g. “For I/O requests 250b from a user VM 202b that resides on the same server node 200b, the process to handle the I/O requests 250b is straightforward” [0037])
(2) (Cui discloses that the OpenStack control module of “Glance” [0040, 0050] is further configured to store, in a hard disk list in the database table of a storage device [0042, 0060], the hard disk path of the target hard disk in the virtualization platform [0052-0058], and establishing a correlation/mapping [0060-0062] between a hard disk list entry, e.g. an “NFS namespace” [0062], corresponding to the target hard disk, e.g. “vidusks/vdisk IDs” [0062], and an already-onboarded virtual machine list entry or snapshot metadata [0076-0079] corresponding to the target virtual machine [0046, 0078-0079], e.g. “the VM is connected to the cloned virtualization object. This can be performed, for example, to allow the VM to start up using the cloned image file. The cloned image is accessible by having the VM access the iSCSI target via iSCSI calls to the target” [0046])
The disclosures of Cui pertain to an OpenStack environment, just as prior art of Nakano pertains to an OpenStack environment. This functionality of Cui can be added to the onboarding operation module of Nakano and the OpenStack control module of Nakano.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakano with the teachings of Cui. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable results would have been that “the present invention provide an approach for performing conversions to the image data. This permits image data that originate for a first platform to be converted to another platform. For example, some embodiments support the conversion of VMDK (virtual disk for the VMWare virtualization product) to VHDX (virtual disk for the Microsoft HyperV product), and vice versa” [0075 – Cui].
Regarding claim 2, Nakano in view of Cui discloses the following: 
characterized in that the step of receiving a first onboarding operation instruction for a target virtual machine in the virtualization platform comprises: 
an onboarding operation module of the cloud management platform receiving a first onboarding operation instruction for the target virtual machine in the virtualization platform, and 
Pub. No. US2018/0048523: (Nakano discloses an onboarding operation module of the cloud management platform receiving a first onboarding operation instruction [0138] for the target virtual machine [0122, 0128] in the virtualization platform [0003, 0138], e.g. “interface 611 is connected to the operator terminal 210 to receive a VNF activation or change instruction input by the operator” [0138])
WIPO PCT WO2016/125554: (see Nakano [see Page 1, Paragraph 3 from Top; Page 7, see disclosures of 5A and 5B; Page 8 – see teachings of interface 611])
the step of configuring a network and a virtual network console (VNC) of the target virtual machine,
Pub. No. US2018/0048523:  (see Nakano [0077, 0139; FIG. 1, Element 110]) 
WIPO PCT WO2016/125554: (see Nakano [Page 3, Last Paragraph thru Page 4, First Paragraph; Page 8 – see teachings of interface 612; FIG. 1, Element 110])
and when configuration succeeds, storing in an already-onboarded virtual machine list in a database table virtual machine information of the target virtual machine 
Pub. No. US2018/0048523: (see Nakano [0145-0148]) 
WIPO PCT WO2016/125554: (see Nakano [Page 7, see disclosures of 5C; Page 8, see disclosures of interface 611 and disclosures of FIG. 7A; FIG. 1, Element 110])
comprises: 
the onboarding operation module sending to an open protocol stack (OpenStack) control module of the cloud management platform a first onboarding request for the target virtual machine, wherein the first onboarding request carries the virtual machine information of the target virtual machine, and[[,]] 
Pub. No. US2018/0048523: (Nakano discloses that the onboarding operation module sending to an open protocol stack (OpenStack) control module of the cloud management platform [0122], e.g. “For example, Neutron or the like that controls a virtual network via a virtual hypervisor in OpenStack is used as the route manager 512…For example, NOVA Compute or the like that controls the operation of the virtual machine (VM) via the virtual hypervisor in OpenStack is used as the VNF manager 513” [0122], a first onboarding request for the target virtual machine, wherein the first onboarding request carries the virtual machine information, e.g. “to communicate the version information, and communicates with the VNF database 330 to communicate the VNF” of the target virtual machine or VM [0121]. 
For evidence of a protocol, the OpenStack implementation provides route control [0122])
WIPO PCT WO2016/125554: (see Nakano [Page 7, see teachings of FIG. 5A])
the OpenStack control module configuring the network and the VNC of the target virtual machine, and when configuration succeeds, storing, in the already-onboarded virtual machine list in the database table, the virtual machine information of the target virtual machine.
Pub. No. US2018/0048523: (Nakano discloses that the OpenStack control module configuring the network and the VNC of the target virtual machine, e.g. “If the operator performs route setting, this VNF activation or change instruction may also include networking information indicating the route of the VNF” [0115], and when configuration succeeds, storing, in the already-onboarded virtual machine list in the database table, the virtual machine information of the target virtual machine [0128-0129, 0145-0148])
WIPO PCT WO2016/125554: (see Nakano [Page 7, see disclosures of 5B and 5C; Page 8, see disclosures of interface 611 and disclosures of FIG. 7A; FIG. 1, Element 110])
Regarding claim 3, Nakano in view of Cui disclose the following: 
characterized in that receiving a second onboarding operation instruction for a target hard disk of the target virtual machine comprises: 
(Cui discloses an execution state characterized in that the step of receiving a second onboarding operation instruction for a target hard disk of the target virtual machine steps is performed [0054, 0063-0068], e.g. “The original virtualization object 502 is created in the context of a first namespace associated with the image repository 104. A clone of the original object was created as a snapshot 208 in the context of a second namespace associated with host 110” [0054])
the onboarding operation module receiving a second onboarding operation instruction for a target hard disk of the target virtual machine; and[[,]] 
(Cui discloses the onboarding operation module receiving a second onboarding operation instruction [0037] for a target hard disk, e.g. one of the “Hard Disk Drives (henceforth "HDDs" or "spindle drives")” [0035], of the target virtual machine [0037], e.g. “For I/O requests 250b from a user VM 202b that resides on the same server node 200b, the process to handle the I/O requests 250b is straightforward” [0037])
the step of storing, in a hard disk list in the database table, the hard disk path of the target hard disk in the virtualization platform, and establishing a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine comprises:
the onboarding operation module sending to the OpenStack control module a second onboarding request for the target hard disk of the target virtual machine, wherein the second onboarding request comprises a hard disk path of the target hard disk in the virtualization platform; and[[,]]
(Cui discloses that the step of storing, in a hard disk list in the database table, the hard disk path of the target hard disk in the virtualization platform, and establishing a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine [0042, 0052-0062, 0078-0079] comprises: 
the onboarding operation module sending to the OpenStack control module of “Glance” [0040, 0050] a second onboarding request for the target hard disk of the target virtual machine, e.g. “clone 108c of the image is created and mounted as an iSCSI target 221 that is managed by the service VM 220 like any other storage object (such as physical storage 106)” [0042], wherein the second onboarding request comprises a hard disk path, e.g. “appropriate access path for the first namespace to the object” [0051], of the target hard disk in the virtualization platform/system [0049, 0053] – see virtualization system [0049] and virtualization object [0053])
the OpenStack control module storing, in a hard disk list in the database table the hard disk path of the target hard disk in the virtualization platform, and establishing a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine. 
(Cui discloses that the OpenStack control module of “Glance” [0040, 0050] is further configured to store, in a hard disk list in the database table of a storage device [0042, 0060], the hard disk path of the target hard disk in the virtualization platform [0052-0058], and establishing a correlation/mapping [0060-0062] between a hard disk list entry, e.g. an “NFS namespace” [0062], corresponding to the target hard disk, e.g. “vidusks/vdisk IDs” [0062], and an already-onboarded virtual machine list entry or snapshot metadata [0076-0079] corresponding to the target virtual machine [0046, 0078-0079], e.g. “the VM is connected to the cloned virtualization object. This can be performed, for example, to allow the VM to start up using the cloned image file. The cloned image is accessible by having the VM access the iSCSI target via iSCSI calls to the target” [0046])
The prior art elements of Nakano and Cui pertain to OpenStack environments with virtual machine instances. Pursuant to the endeavor of Applicant’s claimed features, the hard disk path disclosed by Cui can be combined to the prior art elements disclosed by Nakano, in order to render Applicant claimed feature obvious using citations of each prior art. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakano with the teachings of Cui. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable results would have been as follows: “The cloned image is accessible by having the VM access the iSCSI target via iSCSI calls to the target” [0046 – Cui].
Regarding claim 4, Nakano in view of Cui disclose the following: 
characterized in that receiving a second onboarding operation instruction for a target hard disk of the target virtual machine (see Cui [0035, 0037]) comprises: 104727697.1- 4 -Application No. 16/618,979 Response to the Office Action of November 16, 2021

the onboarding operation module receiving a second onboarding operation instruction for a target hard disk of the target virtual machine; and[[,]] 
(Cui discloses the onboarding operation module receiving a second onboarding operation instruction [0037] for a target hard disk, e.g. one of the “Hard Disk Drives (henceforth "HDDs" or "spindle drives")” [0035], of the target virtual machine [0037], e.g. “For I/O requests 250b from a user VM 202b that resides on the same server node 200b, the process to handle the I/O requests 250b is straightforward” [0037])
the step of storing, in a hard disk list in the database table, the hard disk path of the target hard disk in the virtualization platform, and establishing a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine comprises:
the onboarding operation module sending to the OpenStack control module a second onboarding request for the target hard disk of the target virtual machine, wherein the second onboarding request comprises a hard disk path of the target hard disk in the virtualization platform;[[,]] and 
(Cui discloses the onboarding operation module sending to the OpenStack control module of “Glance” [0040, 0050] a second onboarding request for the target hard disk of the target virtual machine, e.g. “clone 108c of the image is created and mounted as an iSCSI target 221 that is managed by the service VM 220 like any other storage object (such as physical storage 106)” [0042], wherein the second onboarding request comprises a hard disk path, e.g. “appropriate access path for the first namespace to the object” [0051], of the target hard disk in the virtualization platform/system [0049, 0053] – see virtualization system [0049] and virtualization object [0053])
the OpenStack control module creating a virtual machine corresponding to the target hard disk, storing in a hard disk list in the database table the hard disk path of the target hard disk in the virtualization platform, and establishing a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine.
(Cui discloses the OpenStack control module creating a virtual machine corresponding to the target hard disk [0007, 0042, 0078], e.g. “At this point, the converted file is now accessible, in the appropriate namespace, to be used to start up a new VM” [0078], storing in a hard disk list in the database table the hard disk path of the target hard disk in the virtualization platform [0052-0058], and establishing a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry [0076-0079] corresponding to the target virtual machine [0046], e.g. “the VM is connected to the cloned virtualization object. This can be performed, for example, to allow the VM to start up using the cloned image file” [0046])
The prior art elements of Nakano and Cui pertain to OpenStack environments with virtual machine instances. Pursuant to the endeavor of Applicant’s claimed features, the hard disk path disclosed by Cui can be combined to the prior art elements disclosed by Nakano, in order to render Applicant claimed feature obvious using citations of each prior art. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakano with the teachings of Cui. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been as follows: “the converted file is now accessible, in the appropriate namespace” [0078 – Cui].
Regarding claim 6, Nakano in view of Cui discloses the following: 
characterized in that after the step of storing in the already-onboarded virtual machine list in the database table the virtual machine information of the target virtual machine, (see Nakano [0121-0122])
the method further comprises: 
the onboarding operation module receiving a canceling onboarding operation instruction for the target virtual machine;[[,]] 
Pub. No. US2018/0048523: (Nakano discloses the onboarding operation module receiving a canceling/deleting onboarding operation instruction for the target virtual machine or VM [0122])
WIPO PCT WO2016/125554: (see Nakano [Page 7, see teachings of FIG. 5A])
the onboarding operation module sending to the OpenStack control module a canceling onboarding request for the target virtual machine;[[,]] 
Pub. No. US2018/0048523: (Nakano discloses the onboarding operation module sending to the OpenStack control module a canceling/deleting onboarding request for the target virtual machine [0122, 0261], e.g. “The orchestration apparatus 1520 also includes a virtual network service generator 1705 that generates a new virtual network service, and a virtual network service deletion unit 1706 that deletes an existing virtual network service” [0261])
WIPO PCT WO2016/125554: (see Nakano [Page 7, see teachings of FIG. 5A; See Page 14, see disclosures of FIG. 17])
the OpenStack control module deleting the virtual machine information of the target virtual machine from the already-onboarded virtual machine list in the database table.
Pub. No. US2018/0048523: (Nakano discloses the OpenStack control module deleting the virtual machine information of the target virtual machine [0122, 0160-0163] from the already-onboarded virtual machine list in the database table, e.g. “VNF data 787 is deleted or disabled. A VNF provider is notified of the end of the valid period, and a new VNF is registered” [0172])
WIPO PCT WO2016/125554: (see Nakano [Page 7, see teachings of FIG. 5A; Pages 8-9, see teachings of FIGS. 7D and 7E])
Regarding claim 7, Nakano discloses the following: 
A virtual machine management apparatus, applicable to a cloud management platform, characterized in that the apparatus comprises an onboarding operation module and an OpenStack control module, 
Pub. No. US2018/0048523: (Nakano discloses an onboarding operation module as “functional arrangement of the controller 342 that controls the physical server” [0125] and an OpenStack control module [0122])
WIPO PCT WO2016/125554: (see Nakano [see Page 7, see disclosures of FIG. 5A and FIG. 5B])
wherein the onboarding operation module is configured to acquire virtual machine information of each virtual machine in a virtualization platform, 
Pub. No. US2018/0048523: (Nakano discloses that the onboarding operation module is configured to acquire virtual machine information, such as “version information” [0076; Claim 22 of Nakano] or path control information [0128] or VNF information [0128], of each virtual machine in a virtualization platform, e.g. “a virtualization apparatus creates a virtual appliance on a virtual machine for each dedicated appliance” [0003])
(see Nakano [Abstract; see Page 1, Paragraph 3 from Top; see Page 3 [First Embodiment]; see Page 7, disclosure of <Physical server control unit> and FIG. 5B])
the onboarding operation module is further configured to receive a first onboarding operation instruction for a target virtual machine in the virtualization platform;[[,]] and 
Pub. No. US2018/0048523: (Nakano discloses that the onboarding operation module is further configured to receive a first onboarding operation instruction [0092, 0138], e.g. “An operation management apparatus 350 is connected to the operator terminal 210, and transmits a VNF activation or change instruction to the control apparatus 310” [0092], for a target virtual machine, e.g. “executes a VNF in a virtual machine (VM)” [0091], in the virtualization platform [0003])
WIPO PCT WO2016/125554: (see Nakano [see Page 1, Paragraph 3 from Top; Pages 4-5; Page 8 – see teachings of interface 611])
the OpenStack control module is configured to configure a network and a VNC of the target virtual machine, and when configuration succeeds, store in an already-onboarded virtual machine list in a database table the virtual machine information of the target virtual machine.
Pub. No. US2018/0048523: (Nakano discloses that the OpenStack control module is configured to configure a network, e.g. “the setting unit 103 sets the instructed virtual network function 115 as the virtual network service 110” [0077; FIG. 1, Element 110], and a virtual network console (VNC) of the target virtual machine [0139], e.g. “The operator manager 612 registers an operator, and performs authentication processing of approving access by the operator from the operator terminal 210. The VNF manager 613 includes a management table 630 for managing VNFs, and manages the current VNF registration state based on VNF information from the operator terminal 210, VNF control information of VNF activation/change by the control apparatus 310, or the like” [0139], and when configuration succeeds, storing, in an already-onboarded virtual machine list in a database table in a VNF database [0148], virtual machine information, such as version information [0147] or path control information [0128-0129] or VNF control information [0128-0129], of the target virtual machine [0145-0148] – see relevant citations below: 
“	[0145] (Confirmation of Latest Version) 
[0146] FIG. 7A is a view showing the structures of the version data and VNF data according to this example embodiment. FIG. 7A shows the structure of the version data held in the version database 320 and that of the VNF data stored in the VNF database 330 when provision of one function is simply contracted for one VNF provider (third party). 
[0147] The version database 320 stores a latest version 702 in association with each VNF 701. Note that each VNF 701 may be function information (function A or function B in FIG. 7A) input by the operator or provider information (company X or company Y in FIG. 7A) input by a VNF provider. 
[0148] The VNF database 330 stores version information 706 and VNF data 707 in association with each VNF 705. Note that each VNF 705 may be function information (function A or function B in FIG. 7A) input by the operator or provider information (company X or company Y in FIG. 7A) input by a VNF provider. 	”
- see Paragraphs [0145-0148])
WIPO PCT WO2016/125554: (see Nakano [Page 3, Last Paragraph thru Page 4, First Paragraph; Page 7, see disclosures of 5C; Page 8, see disclosures of interface 611 and disclosures of FIG. 7A; FIG. 1, Element 110])

However, Nakano does not disclose the following:
(1)	the onboarding operation module is further configured to receive a second onboarding operation instruction for a target hard disk of the target virtual machine; and 
(2)	the OpenStack control module is further configured to store, in a hard disk list in the database table, the hard disk path of the target hard disk in the virtualization platform, and establish a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine. 
Nonetheless, this feature would have been made obvious, as evidenced by Cui.
(1) (Cui discloses that the onboarding operation module is further configured to receive a second onboarding operation instruction [0037] for a target hard disk, e.g. one of the “Hard Disk Drives (henceforth "HDDs" or "spindle drives")” [0035], of the target virtual machine [0037], e.g. “For I/O requests 250b from a user VM 202b that resides on the same server node 200b, the process to handle the I/O requests 250b is straightforward” [0037])
(2) (Cui discloses that the OpenStack control module of “Glance” [0040, 0050] is further configured to store, in a hard disk list in the database table of a storage device [0042, 0060], the hard disk path of the target hard disk in the virtualization platform [0052-0058], and establishing a correlation/mapping [0060-0062] between a hard disk list entry, e.g. an “NFS namespace” [0062], corresponding to the target hard disk, e.g. “vidusks/vdisk IDs” [0062], and an already-onboarded virtual machine list entry or snapshot metadata [0076-0079] corresponding to the target virtual machine [0046, 0078-0079], e.g. “the VM is connected to the cloned virtualization object. This can be performed, for example, to allow the VM to start up using the cloned image file. The cloned image is accessible by having the VM access the iSCSI target via iSCSI calls to the target” [0046])
The disclosures of Cui pertain to an OpenStack environment, just as prior art of Nakano pertains to an OpenStack environment. This functionality of Cui can be added to the onboarding operation module of Nakano and the OpenStack control module of Nakano.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakano with the teachings of Cui. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable results would have been that “the present invention provide an approach for performing conversions to the image data. This permits image data that originate for a first platform to be converted to another platform. For example, some embodiments support the conversion of VMDK (virtual disk for the VMWare virtualization product) to VHDX (virtual disk for the Microsoft HyperV product), and vice versa” [0075 – Cui].
Regarding claim 8, Nakano in view of Cui does not disclose the following: 
characterized in that 

the onboarding operation module is further configured to send to the OpenStack control module a second onboarding request for the target hard disk of the target virtual machine, wherein the second onboarding request comprises a hard disk path of the target hard disk in the virtualization platform, 
(Cui discloses that the onboarding operation module is further configured to send to the OpenStack control module of “Glance” [0040, 0050] a second onboarding request for the target hard disk of the target virtual machine, e.g. “clone 108c of the image is created and mounted as an iSCSI target 221 that is managed by the service VM 220 like any other storage object (such as physical storage 106)” [0042], wherein the second onboarding request comprises a hard disk path, e.g. “appropriate access path for the first namespace to the object” [0051], of the target hard disk in the virtualization platform/system [0049, 0053] – see virtualization system [0049] and virtualization object [0053])

At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakano with the teachings of Cui. 
The prima facie case of obviousness would have been the same as that of claim 3.
Regarding claim 9, Nakano in view of Cui disclose the following: 
characterized in that 

the onboarding operation module is further configured to send to the OpenStack control module a second onboarding request for the target hard disk of the target virtual machine, wherein the second onboarding request comprises a hard disk path of the target hard disk in the virtualization platform, 
(Cui discloses that the onboarding operation module is further configured to send to the OpenStack control module of “Glance” [0040, 0050] a second onboarding request for the target hard disk of the target virtual machine, e.g. “clone 108c of the image is created and mounted as an iSCSI target 221 that is managed by the service VM 220 like any other storage object (such as physical storage 106)” [0042], wherein the second onboarding request comprises a hard disk path, e.g. “appropriate access path for the first namespace to the object” [0051], of the target hard disk in the virtualization platform/system [0049, 0053] – see virtualization system [0049] and virtualization object [0053])
the OpenStack control module is further configured to create a virtual machine corresponding to the target hard disk, before storing, in a hard disk list in the database table, the hard disk path of the target hard disk in the virtualization platform, and establishing a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine 
(Cui discloses that the OpenStack control module is further configured to create a virtual machine [0006, 0031, 0033] corresponding to the target hard disk [0007, 0042-0046], before storing, in a hard disk list in the database table the hard disk path of the target hard disk in the virtualization platform [0043-0046, 0052-0058], and establishing a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry [0076-0079] corresponding to the target virtual machine [0046], e.g. “the VM is connected to the cloned virtualization object. This can be performed, for example, to allow the VM to start up using the cloned image file. The cloned image is accessible by having the VM access the iSCSI target via iSCSI calls to the target” [0046])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakano with the teachings of Cui. 
The prima facie case of obviousness would have been the same as that of claim 4.
Regarding claim 11, Nakano in view of Cui discloses the following: 
characterized in that the onboarding operation module is further configured to receive a canceling onboarding operation instruction for the target virtual machine;[[,]] 
Pub. No. US2018/0048523: (Nakano discloses that the onboarding operation module is further configured to receive a canceling/deleting onboarding operation instruction for the target virtual machine or VM [0122])
WIPO PCT WO2016/125554: (see Nakano [Page 7, see teachings of FIG. 5A])
the onboarding operation module is further configured to send to the OpenStack control module a canceling onboarding request for the target virtual machine;[[,]]
Pub. No. US2018/0048523: (Nakano discloses that the onboarding operation module is further configured to send to the OpenStack control module a canceling/deleting onboarding request for the target virtual machine [0122, 0261], e.g. “The orchestration apparatus 1520 also includes a virtual network service generator 1705 that generates a new virtual network service, and a virtual network service deletion unit 1706 that deletes an existing virtual network service” [0261])
WIPO PCT WO2016/125554: (see Nakano [Page 7, see teachings of FIG. 5A; See Page 14, see disclosures of FIG. 17])
the OpenStack control module is further configured to delete the virtual machine information of the target virtual machine from the already-onboarded virtual machine list in the database table.
Pub. No. US2018/0048523: (Nakano discloses that the OpenStack control module is further configured to delete the virtual machine information of the target virtual machine [0122, 0160-0163] from the already-onboarded virtual machine list in the database table, e.g. “VNF data 787 is deleted or disabled. A VNF provider is notified of the end of the valid period, and a new VNF is registered” [0172])
WIPO PCT WO2016/125554: (see Nakano [Page 7, see teachings of FIG. 5A; Pages 8-9, see teachings of FIGS. 7D and 7E])
Regarding claim 12, Nakano in view of Cui disclose the following: 
A machine readable storage medium, characterized in that machine-executable instructions are stored in the machine readable storage medium, and the machine-executable instructions, when being called or executed by one or more processors, realize the method of any one of claims 1-6.
Pub. No. US2018/0048523: (Nakano discloses a machine readable storage medium, characterized in that machine-executable instructions are stored in the machine readable storage medium, and the machine-executable instructions, when being called or executed by one or more processors, realize the method of any one of claims 1-2 and 6 [0286])
WIPO PCT WO2016/125554: (see Nakano [Page 16])
Claim(s) 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Cui in view of Carapinha et al. (NPL titled “T-NOVA | Deliverable D3.1: Orchestrator Interfaces”; hereinafter Carapinha).
Regarding claim 5, Nakano in view of Cui does not disclose the following: 
(1) characterized in that after the step of storing in the already-onboarded virtual machine list in the database table the virtual machine information of the target virtual machine, 
the method further comprises: 
(2) the onboarding operation module receiving a third onboarding operation instruction for a target network card of the target virtual machine;[[,]] 
(3) the onboarding operation module sending to the OpenStack control module a third onboarding request for the target network card of the target virtual machine, wherein the third onboarding request comprises network card information of the target network card; and [[,]] 
(4) the OpenStack control module generating a port identifier corresponding to the target network card, 
Nonetheless, this feature would have been made obvious, as evidenced by Carapinha.
(1) (Carapinha discloses an execution state characterized therein after the step of storing in the already-onboarded virtual machine list in the database table the virtual machine information of the target virtual machine – see entire paragraphs of [Section 2.1. Interactions with the NF Store])
(2) (Carapinha discloses the onboarding operation module receiving a third onboarding operation instruction - see [Section 2.1.1 Virtual Network Functions] – for a target network card of the target virtual machine – see specific location of document at [Annex C VNF DESCRIPTOR, Page 63, cited "network_interface_card_capabilities"])
(3) (Carapinha discloses the onboarding operation module sending to the OpenStack control module a third onboarding request for the target network card of the target virtual machine, e.g. “Registering it with the Orchestrator does this validation, mostly by parsing and
validating the VNF Descriptor (for an example of a VNF Descriptor please see Annex
C)” [Section 2.1.1 Virtual Network Functions], wherein the third onboarding request comprises network card information of the target network card – see [Annex C VNF DESCRIPTOR, Page 63, cited "network_interface_card_capabilities"])
(4) (Carapinha discloses the OpenStack control module generating a port identifier corresponding to the target network card [Page 19, Template Parameterisation; Section 3.4, Paragraph 2; Page 46] – see cited "port": "4060" [Page 46], and storing in a network card list in the database table, e.g. “It then notifies the NF Store, which must then mark the VNF as “available” (or “unavailable” otherwise). Only then a Service Provider can purchase it with certain guarantees and use that VNF in the composition of new Network Services” [Section 2.1.1 Virtual Network Functions], the port identifier via a POST METHOD [Bottom of Page 45 to Top of Page 46] and the network card information of the target network card [Annex C VNF DESCRIPTOR, Page 63, cited "network_interface_card_capabilities"], and establishing a correlation between a network card list entry corresponding to the target network card and a virtual machine list entry corresponding to the target virtual machine [Annex C VNF DESCRIPTOR, Page 63, cited "network_interface_card_capabilities"])
Evidence provided by Carapinha pertain to Openstack environments and details of virtual network functions (VNFs) which are composed of virtual machines (VMs). The system of Carapinha discloses onboarding functionality, information of port identifiers, and network interface cards which can be applied to the vi and/or VMs of Nakano in view of Cui. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been thus obvious to modify Nakano in view of Cui with the teachings of Carapinha. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale E.  “Obvious to try” – choosing from a finite number of predictable solutions.
As such, it would have been obvious to a person of ordinary skill in the art to try using the VNF descriptors of Carapinha to execute VMs and also store/update information about the VMs, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  In turn, because the information of port identifiers and network interface cards are properties predicted by the prior art, it would have been obvious to store such information. Known and pursued options are listed by the prior art as follows: 
“The VNF lifecycle within the Orchestrator may have several (and, ideally, configurable) options, of which the following have been chosen in the first implementation.
An update of a VNF that has already been registered in the Orchestrator generates a new version of that VNF (within the Orchestrator). This is to cover the possibility of having a VNF update while instances of the previous version of that same VNF are part of Network Services that are still running. Clean up processes must be designed and implemented, in order to keep the VNF Catalogue free of old and unused versions of VNFs.
Deleting a VNF will delete all versions of that VNF. It remains to be decided if deleting a VNF with instances still running will fail (the simplest version), mark that VNF as deleted (thus not allowing new NS instances to be launched with it) or immediately shutting down all NSs using instances of that VNF and actually deleting it.
The interface is bidirectional, in the sense that the” [Page 11, Section 2.1.1 – Carapinha].  
Regarding claim 10, Nakano in view of Cui in view of Carapinha disclose the following: 
characterized in that the onboarding operation module is further configured to receive a third onboarding operation instruction for a target network card of the target virtual machine;[[,]] 
(Carapinha discloses that the onboarding operation module is further configured to receive a third onboarding operation instruction - see [Section 2.1.1 Virtual Network Functions] – for a target network card of the target virtual machine – see specific location of document at [Annex C VNF DESCRIPTOR, Page 63, cited "network_interface_card_capabilities"])
the onboarding operation module is further configured to send to the OpenStack control module a third onboarding request for the target network card of the target virtual machine, wherein the third onboarding request comprises network card information of the target network card; and[[,]] 
(Carapinha discloses that the onboarding operation module is further configured to send to the OpenStack control module a third onboarding request for the target network card of the target virtual machine, e.g. “Registering it with the Orchestrator does this validation, mostly by parsing and validating the VNF Descriptor (for an example of a VNF Descriptor please see Annex C)” [Section 2.1.1 Virtual Network Functions], wherein the third onboarding request comprises network card information of the target network card – see [Annex C VNF DESCRIPTOR, Page 63, cited "network_interface_card_capabilities"])
the OpenStack control module is further configured to generate a port identifier corresponding to the target network card, store in a network card list in the database table the port identifier and the network card information of the target network card, and establish a correlation between a network card list entry corresponding to the target network card and a virtual machine list entry corresponding to the target virtual machine.
(Carapinha discloses the OpenStack control module is further configured to generate a port identifier corresponding to the target network card [Page 19, Template Parameterisation; Section 3.4, Paragraph 2; Page 46] – see cited "port": "4060" [Page 46], and storing in a network card list in the database table, e.g. “It then notifies the NF Store, which must then mark the VNF as “available” (or “unavailable” otherwise). Only then a Service Provider can purchase it with certain guarantees and use that VNF in the composition of new Network Services” [Section 2.1.1 Virtual Network Functions], the port identifier via a POST METHOD [Bottom of Page 45 to Top of Page 46] and the network card information of the target network card [Annex C VNF DESCRIPTOR, Page 63, cited "network_interface_card_capabilities"], and establishing a correlation between a network card list entry corresponding to the target network card and a virtual machine list entry corresponding to the target virtual machine [Annex C VNF DESCRIPTOR, Page 63, cited "network_interface_card_capabilities"])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakano in view of Cui with the teachings of Carapinha. 
The prima facie case of obviousness would have been the same as that of claim 5.

Response to Amendments
Applicant’s arguments, see “REMARKS”, filed February 15, 2022, with respect to claims 1-12 have been respectfully considered. However, these arguments are not persuasive. 

With respect to Claim Rejections under 35 U.S.C. 103
	Applicant has provided arguments against independent claims 1 and 7 for prior art citations of Nakano et al. (Pub. No. US2018/0048523 filed with PCT 371 date of August 2, 2017 with priority to WIPO PCT WO2016/125554 published on August 11, 2016; hereinafter Nakano) and Cui et al. (Pub. No. US2016/0202916; hereinafter Cui).  

Here is the limitation of interest:
	the OpenStack control module is further configured to store, in a hard disk list in the database table, the hard disk path of the target hard disk in the virtualization platform, and establish a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine.

	Applicant first argues that the limitations above are not met/taught by prior art of Cui. First, Cui does not explicitly disclose the corresponding technical features that can be equivalent to Applicant's claimed elements of "the target hard disk", "the hard disk path", "the hard disk list" and "correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine" in claim 1. Applicant then argues that mounting of snapshot of the image file to the virtual machine cannot be regarded as disclosing "establishing a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine", because as is known to those skilled in the art, mounting to a virtual machine and establishing a correlation between list entries are completely different operations, which cannot provide technical teachings to each other [See Page 12 of Remarks]. 
	However, Examiner respectfully disagrees. 
In response to Applicant’s first argument, Examiner states that these claimed are being read with the broadest reasonable interpretation – as one of ordinary skill in the art would construe this recited claim language. Claims 1 and 7 are being read with plain language, not the specification disclosures.
	The claim was given the broadest, reasonable interpretation as follows: 
“a target hard disk is an abstracted hard disk or virtual hard disk”
“a hard disk path is path/location of a hard disk” 
“a hard disk list is a list of hard disks or hard disk locations”
“a correlation is a mapping between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine” 
“a hard disk location of a virtual hard disk is stored in a list of hard disks or hard disk locations in the virtualization platform, and a mapping is established between 1) an entry of a hard disk in the list corresponding to virtual hard disk and 2) an entry of an onboarded virtual machine corresponding to a target virtual machine to be created from the clone” 
 	 Prior art of Cui discloses that elements above, along with disclosed functionality to meet the claimed limitations. 
	Cui discloses a target hard disk is an abstracted hard disk or virtual hard disk, e.g. “Virtual disks (or “vDisks”) can be structured from the storage devices in the storage pool” [0035].
	Cui discloses a hard disk path is path/location of a hard disk [0051, 0059], e.g. “configuring and associating the appropriate access path for the first namespace to the object” [0051] and “providing the appropriate NFS path within the repository for the image file of interest” [0059].
 	Cui discloses a hard disk list of different namespaces [0048, 0050], which is a list of hard disks or hard disk locations/references [0030, 0061].
Cui discloses a correlation is a mapping [0061-0062, 0067] between a hard disk list entry corresponding to the target/virtual hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine, e.g. “For example, a first mapping (Mapping 1) can be used to map an NFS namespace to the vidusks/vdisk IDs. Similarly, a second mapping (Mapping 2) can be used to map an iSCSI namespace to the vidusks/vdisk IDs. Any number of mappings can be employed as needed to handle different namespaces for which the vdisks need to be exposed” [0062].
Cui discloses a hard disk location of a virtual hard disk is stored in a list of hard disks or hard disk locations [0035, 0048, 0050-0051, 0059] in the virtualization platform/environment [0031-0032], and a mapping is established [0061-0062, 0067] between 1) an entry of a hard disk in the list corresponding to virtual hard disk [0062, 0067] and 2) an entry of an onboarded virtual machine corresponding to a target virtual machine to be created from the clone [0062, 0067].
Examiner considered the claim language in light of the specification. The specification discloses non-local disks. However, the claim is not limited to this interpretation. The claim is being rejected by plain language. 
If Applicant want the claim scope to focus on non-local disks, it is recommended that Applicant further define the disk and provide arguments on record to show why Cui does not disclose Applicant specification features of the non-local disks.
Applicant next argues that other technical features cited by the Examiner are only keywords grabbed from Cui, and the specific technical means involved in these technical features are also completely different from the technical solutions of newly revised claim 1. For example, "appropriate access path for the first namespace to the object", is a technical feature that appears in the following scenario (see paragraphs [0051]-[0052] of Cui), if the object is associated with the first namespace, the access specifics/parameters for the object are configured for access to the first namespace, which can be performed by configuring and associating the appropriated access path for the first namespace to the object, or if the object is associated with the second namespace, the access specifics/parameters for the object are configured for access to the second namespace, which can be performed by configuring and associating the appropriated access path for the second namespace to the object, which is irrelevant to "storing, in a hard disk list in the database table, the hard disk path of the target hard disk in the virtualization platform", and also irrelevant to "establishing a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine" [See Page 13 of Remarks].
In response to Applicant arguments, Examiner states that the access path is hard disk location or storage location. The claim recites that information is stored about hard disk paths [0051-0052, 0059] and the information about IDs is listed [0047-0052] in a storage device accessible via a repository [0028, 0039, 0055]. 
In additional, the broadest, reasonable interpretations from the first arguments and the citations from the first arguments are used to prove the validity of prior art of Cui.
Therefore, the independent claims are now unpatentable over 35 U.S.C. 103, with prior art of record, as well as supplementary citations to justify that a prima facie case of obviousness would make the claims unpatentable.
Furthermore, Examiner maintains that dependent claims are rejected under 35 U.S.C. 103.
All evidence considered in this round of prosecution, Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        May 23, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199